Case 3:21-cv-02205-B Document 1-5 Filed 09/15/21   Page 1 of 6 PageID 14




                                                                           5
Case 3:21-cv-02205-B Document 1-5 Filed 09/15/21   Page 2 of 6 PageID 15
Case 3:21-cv-02205-B Document 1-5 Filed 09/15/21   Page 3 of 6 PageID 16
Case 3:21-cv-02205-B Document 1-5 Filed 09/15/21   Page 4 of 6 PageID 17
Case 3:21-cv-02205-B Document 1-5 Filed 09/15/21   Page 5 of 6 PageID 18
Case 3:21-cv-02205-B Document 1-5 Filed 09/15/21   Page 6 of 6 PageID 19
